DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 12/18/2019 for the application number 16718333. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure submitted on 6/17/2021  filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-11, 15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kamath ( US Pat# 10127918) and further in view of Akiyama ( US Pub : 20210073438) 

Regarding claim 1, Kamath teaches a method of sampling output audio samples ( sampling audio samples, Fig 10 -11) , the method comprising: during a packet loss concealment event in an active voice communication session ( communication session, Col 1, line 54-67 ) :  5obtaining, by data processing hardware, a sequence of previous output audio samples during a time window having a start time and an end time, the end time occurring when the packet loss concealment event commences (previous audio samples, look forward based on previous audio samples, Col 6, line 10-50, Col 2, Fig 10)  ; and at each time step of a plurality of time steps during the packet loss concealment event ( period of time, Claim 1) :  10generating, by data processing hardware, using a speech synthesis model, a probability distribution over possible output audio samples for the corresponding time step, each possible output audio sample in the probability distribution comprising a respective probability indicating a likelihood that the corresponding possible output audio sample represents a portion of an utterance at the corresponding 15time step ( probability distribution in a feedforward manner, Col 6) ; randomly ( inherent from generative modelling)   selecting, by the data processing hardware, one of the possible output audio samples of the probability distribution based on the adjusted 25probability associated with each of the possible output audio samples; and generating, by the data processing hardware, synthesized speech using the selected output audio sample ( reconstruct the audio, Fig 10, Fig 11) 
Kamath does not explicitly teaches determining, by the data processing hardware, a temperature sampling value based on a function of a number of time steps in the plurality of time steps that precedes the corresponding time step, an initial temperature sampling value, a minimum temperature sampling value, and a maximum temperature sampling value;  20applying, by the data processing hardware, the temperature sampling value to the probability distribution to adjust a probability of selecting possible output audio samples from the probability distribution;
However Akiyama teaches determining, by the data processing hardware, a temperature sampling value based on a function of a number of time steps in the plurality of time steps that precedes the corresponding time step, an initial temperature sampling value, a minimum temperature sampling value, and a maximum temperature sampling value ( temperature based on time steps, Para 0024, 0027, 0032, 0035)  ;  20applying, by the data processing hardware, the temperature sampling value to the probability distribution to adjust a probability of selecting possible output audio samples from the probability distribution (adjusting probability distribution, Para 0024, 0027, 0029) 
It would have been obvious having the teachings of Kamath to further include the concept of Akiyama before effective filing date since Temperature sampling produces acceptable quality results, and indeed outperforms direct sampling early on in training, 

Regarding claim 5, Akiyama as above in claim 1, teaches wherein the initial temperature sampling value is the same as the minimum temperature sampling value ( initial temperature above 0, as the temperature increase the search become wider, Para 0003-0004) 
25 
Regarding claim 10, Akiyama as above in claim 1, teaches wherein determining the temperature sampling value further comprises, once the temperature sampling value is equal to the maximum temperature sampling value, maintaining the temperature sampling value at the maximum temperature sampling value ( converging , Para 0024) 

Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 15, arguments analogous to claim 5, are applicable. 
Regarding claim 20, arguments analogous to claim 10, are applicable. 
Allowable Subject Matter
Claims 2-4, 6-9, 12-14 and 16-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674